     Case 2:20-cv-00040 Document 1-1 Filed 01/15/20 Page 1 of 11 PageID #: 7




             rH rHE   crRcurr couRr oF KANAwHAIö,4ùryff,Tùes: vrRcrrurA

                                                       ]ri,1 rFr     ?n   {-}   ;1
SAYER BROTHERS, INC,,                                  lJ¡,  r.r""   --



                        Plaintiff,

v                                                                         Civil Action No. tEÞl -ef
                                                                          hlonorable
                                                                                        G\*na ,,
COLONY INSURANCE COMPANY,
a foreign corporation, and
B:RIAN FARRELLY,

                        Defendants,




                                          Cott,tprAf   tlï
           TOMES NOW the Plaintiff Sayer brothers, inc. ('Sayer"), by counsel, which for its

Complaint against Defendant Colony lnsurance, Company ('Defendant Colony") and

Þefendant Br:ian Farrelly ("Defendant Far¡:ell¡r"), states as follows:

                                             Parties

           1.     Plaintiff Sayer is a West Virginia corporation, with its primary place of

business located in Char:leston, Kanawha County, West Virginia.

           2.    Plaintiff Sayer was, at all times refevant hereto, the owner of a masonry

commercial building, located at 100 Stratton Street, Logan, West Virginia (hereinafter "the

S.ayer Building").

           3.    Defendant Colony is a foreign corporation, doíng business in Charleston,

Kanawha Gounty, West Virginia.

           4.    Upon information and belief, Defendant Farrellywas emp.loyed at all relevant

tirnes by Delendant Colony as a claims adjuster.

330Ë5r89



                                            EXHIBIT
                                      3
                                      o
                                      o
                                      g
     Case 2:20-cv-00040 Document 1-1 Filed 01/15/20 Page 2 of 11 PageID #: 8




                   ,                 Factual Backglg¡t¡n4

           5.    On sr about Aprril ?6, 2019, a large portion of the western brick watl of the

Sayer Building collapsed as a direct and pr.oximate result of wind pressure upon the sides

of the b{rilding, which occurred during a period of high winds in the Logan, West Virginia

area.

           6.    As a direct a:nd proximate result of the collapse of a large portion of the

western brick wall of the Sayer Building, the building sustained. severe damage, including

water intrusion, cracked interior and exterior walls and other cosrnetic and struclural

damage, such that the buildÍng tväs determined to be a total loss and had to be

demolished.

           7.    At all times relevant hereto, the Sayer Buitding was insured under an
insurance policy issued by Defendant Colony, identified as Policy No. 101 PKG 0110554-

00 ("the Colony Policy"), with effective dates of Novernb,er 1, 2A18 through November       1,



2r1g.
           g.    The "Property Coverage Part Declarations" of Colon¡t Policy No. 101 PKG

01   10554-00 provided Propert¡r Cover:age Limits in the âmount of $300,000 for the Sayer

Building.

           g.    Flaintiffsayer paid all policy prerniums to Defendant Colony, and otherwise

complied with all sf the terms and conditions of the tolony Policy.

           10.   Plaintiff Sayer submitted a timely claim for insurance benefits under the

Colony Policy in connection with the coltapse and total loss of the Sayer Building.




33065/8s                                        2
    Case 2:20-cv-00040 Document 1-1 Filed 01/15/20 Page 3 of 11 PageID #: 9




           1   '1.   Fursuant to the terrns of the Colony Policy, Defendant Colony was obligated

to pay forthe loss of the Sayer Buifding, up to the Fr:operty coverage limits of Colony Policy

No,1û1 PKG û110554-00,

           12.       Upon information and belief, Defendant Colony identified the PlaintiffSayef s

claim as C'laim No. P-099-1017828 and assigned the claÍm to its emplÕyee, Defendant

Farrelly, :for handling.

           13.       As part of Defendant tolony's investigation of the'Plaintìff Sayer's claim,

Defendant Colony andlor. Defendant Farrelly retained Patrick Feoke, an engineer with the

firm of Madsen Kneppers & Associates, to inspectthe Sayer Building and to determine the

çäuse of the collapse"

           14.       ln his report dated May 17, 2019, which was directed to Defendant Farrelly,

Mr. Fecke expressly indicated that the collapse of         the   ayer Euilding on April 26' 2019

occurred as a result of "the brick masonry wall being acted upon by the wind""

           15.       Mr. Fecke's réport further indicated that weather data from an airport in the

area indicated wind gusts of up to 37 mph, and provided documentation of the weather

conditions from the National tceanic & Atmospheric Administration.

           16,       Despite having received Mr, Fecke's report, and with the knowledge thatthe

collapse of the Sayer Building occurred as a result of "the brick masonry wall being acted

upon by the wind," Defendant Colony and Defendant Farr:elly sent a letter to Plaintiff Sayer

on May 21,2A19, denying the Plaintifl Sayer's claim and indiCIating that no çoverage was

provided under Colony Policy No" 101 PKG 0110554-00 because "our investigation

revealed the partial collapse of the roof and síde of the building was caused by wear and



3306õ/89                                           3
    Case 2:20-cv-00040 Document 1-1 Filed 01/15/20 Page 4 of 11 PageID #: 10




tear, deterior,ation and lack of maintenance to the building, which are not períls listed on

the insurance policy.lr

           .17. ln denying the Plaintiff ,Sayer:'s clairn, Defendant    tolony and   Farrelly

concealed the fact that the Colony Policy expressly provides, under the section titled

"CAUSES OF LOSS - BASIC FORM," thät "Covered Causes of Lsssl include "Windstorm

or Hall,"

           18,     Because ihe Defendants' own retained ëxpert indicated that the collapse at

the Sayer Building was caused by high winds acting upon the wall, the Colony Policy

clearly p:rovides coverage for thê,subject collapse since it was caused by the actions of a

"windstorrn" and was not otherwise excluded frsm coverage.

           19,     ln denying the Flaintiff $ayerls claim, Defendant Colony and Defendant

Farrelly misrepresented the terms and conditions of the Oolony Policy and misrepresented

th,at the cause of the collapse of the Sayer Buílding was not a covered cause of loss under

the Colony Policy,

           20.     Defendant Colony and Defendant Farrelly denied the Plaintiff Sayer's ckim

even though they had actual knowledge that the damages to the Sayer Building were

caused by     a   covered cause of loss underthe section entitled "CAUSËS OF LOSS - BASIC

FORM" of the tolony Policy.

           21.     Despite actual knowledge that the damages to the Sayer Building were

caused by a covered cause of loss underthe section entitled 'CAUSES OF LOSS - BASIC

FORM" of the Colony Policy, Defendant Colony and DeTendant Farrelly have continued to

deny coverage for the damages{o the Sayer Building, which has left the Plaintiff Sayer no

choice but io fife this action.

33065'89                                        4
  Case 2:20-cv-00040 Document 1-1 Filed 01/15/20 Page 5 of 11 PageID #: 11




                         Çount I - Breach of Cont¡:act {Colony}

       ?,2. Flaintiff Sayer hereby incorporates   each and every allegation contained within

Par:agr:aphs 1 through 21 of this Complaint, as part of Count I of thís Complaint.

       22.    Defendant Colony's wrongful ¡:efusal to pay for the damages to the Sayer

Building constitutes a breach of the terms of üefendant Colony's ínsurance contract with

Sayer inasmuch as said damages were caused by a covered cause of loss and the

insurance contract requires Defendant Colony to pay for such darnages.

       23.    As a direct and proximate result of Defendant Colony's breach of its duties

under the tolony Policy, Plaintiff Sayer has sustained damages, including the loss of the

insurance proceeds to which it is entitled, the cost of demolishittg the damaged property

for which coverage should have been afforded by Defendant Colony, pre-judgment

interest, attorney's fees, litigation expenses associated with pursuing this civil aetion, and

other economic and non-economic damages proximately resulting from Defendant

Colony's conduct.

       Count Il- Common-law *'Bad Faith"/ Breach of Fiduciary Duty (Colony)

       24.    Plaintiff Sayer hereby incorporates each and every allegation contained within

Faragr:aphs 1 thr:ough 23 of this Complaint, as part of Count    ll of this Complaint.

       25.    Through its actions and íts wrongful refusal to pay fsr the damage to the

$ayer Bu.ilding as outlined herein above, Defendant Colony breached its common-law duty

of good faith and fair dealing to Plaintiff $ayer, such that its conduct amounts   to'common-

law bad faith."

       26,    Thr,ough its actions and its wrongful refusal to pay for the damage to the

Sayer Building as outlined herein above, Defendant Colony breached its common lawduty

3soos/Bs                                      5
   Case 2:20-cv-00040 Document 1-1 Filed 01/15/20 Page 6 of 11 PageID #: 12




of good faith and its fiduciary duty in denying benefits to Plaintiff Sayer in the following

particulars:

                a)    By failing to conducl an adequate, through investigation to
                      determine whether and what applicable policy benefits were
                      due and owing and by further ignoring the report of its own
                      expert engineer with respect to the cause of the collap:se,

                bi     By refusing to pay applicable policy benefits without            a
                      reasonable factualor    legal basÍs to support its denial; and

                c)    By favoring ito own interests in over the interests of its insured.

       27.      As a direct and proximate result of Defendant Colony's "bad faith" and its

breach of its fiduciary duties and its common law duty of good faith and fair dealing,

Flaintiff Sayer is entitled to recoverfrcm Ðefendant Colony its economic and non-econornie

damages, including attorneys fees and the cosls it has incurred and will incur as a result

of Defendant Colony's conduct.

                 Count lll - Unfair Trade Fractices {Golony and Farrelly)

        28.     Plaintiff her:eby incorporates each and every allegation contained within

Paragraphs 'l through ?7 of this Complaint, as part of Count lll of this Complaint.

       Zg.      Defendant Colony and Defendant Farrelly had adequate notice of the subject

claim and¡ad adequate time to investigate any insurance coverage and/or liability issues

and were not in any way prejudiced by the timeliness or lack of timeliness of notification

of the claim.

       30.      At all times relevant herein, Defendant Colony and Defendant Farrelly
delayed payment of the claims of Plaintiff Sayer, and failed to conduct a prompt and

reasonable investígation based upon all available inforrnation, thereby violating applicable

oonsumer protection statutes, including W. Va. Code 533"11-4(9)(d). ln particular,

33065rS9                                       6
     Case 2:20-cv-00040 Document 1-1 Filed 01/15/20 Page 7 of 11 PageID #: 13




Defendant Colony and Defendant Ëarrelly refused to take into accountthe findings setforth

in   the May 17, 2019 Ëecke Report regarding the damage to the Sayer Building, refused to

follow-up or conduct any additional investigation, and denied coverage wlthout conducting

any further investigation.

         31,    At all times relevant herein, Defendant Golony failed to adopt       and/or

implement reasonable standards for the prornpt investigation of the claims of Plaintiff

Sayer, and this constitutes a dir:ect violation of applicable consumer protection statutes,

including W. Va. Code S3g-11-4(g)(c). ln particular, Defendant Colony failed to adopt or

implement standards that would have required Defendant Colony and Defendant Farrelly

to take into account the findings set forth in the Fecke Report and conduct necessary

follow-up investigation.

         32.    At all times relevant herein, Defendant Colony and Defendant Farrelly

refused to acknowledge and act reasonably promptly upon communications with respect

to the clairns of the Plaintiff Sayer, thereby violating applicable tonsumer protection
statutes, including W. Va. Code 533.11-4(9Xb). ln particular, Defendant Colony and

Defendant Farrelly failed to provide a timely and proper response to Plaintiff Sayer's

communications regarding the damage to the Sayer Building, failed to act promptly in

rêsponse the receipt of the Fecke Report, failed to properly investigate Plaintiff Sayer's

communications regarding the cause of the collapse and failed to prornptly recognize that

based upan the fndings of Defendant tolony's own expert, coverage existed under the

policy language quoted in its denial letter.

         33.    At alltimes relevant herein, Defendant Colony and Defendant Farrelly have

not attempted in good faith to effectuate a prompt, fair, and equitable settlement of the

i3o6s/s9                                       7
   Case 2:20-cv-00040 Document 1-1 Filed 01/15/20 Page 8 of 11 PageID #: 14




claims of Sayer, despite the fact that Defendant Colony's liability wâs reasonably clear,

thereby violating applicable consumer protection statutes, including W, Va. Code ç33-11-

4{9){f). In particular, Defendant Colony and Defendant Farrellyfailed to act promptly      in

response the receipl of the Fecke Report and failed to acknowledge that, based upon the

fìndings of Dsfendant Colony's own expert, cove¡'age existed under the policy language

quoted in its denial letter.

       34,     At all times relevant herein, Defendant Colony and Defendant Farrelly

misrepresented and/or concealed pertinent facts concerning the insurance claims of

Plaintiff Sayer, thereby violating applicable tonsumer protection statutes, including W, Va.

Code g33-1íap){a).             ln   particular, Defendant Colony and Defendant Farrelly

misrepresented the findings of Defendant Colony's own expert and misrepresented the fact

that coverage exists underthe policy language quoted in its denial letterand instead falsely

represented in the May 21, 201 g denial letter that no coverage was provided under Colony

Policy No. 101 PKG 0110554-0û because "our investigation revealed the partial collapse

of ihe roof and side of the building was caused by wear and tear, deterioration and lack of

maintenance to the building, which are not perils listed on the insurance policy."

       35.     Defendant Colony and Defendant Farrelly compelled Sayerto retain counsel

and institute liiigation in orderto recoveramounts due unde r its applicable insurance policy

with Defendant Colony, therebyviolating applicable consumerprotection statutes, including

W. Va, Code 5334|-AP){g). ln particular, the Defendants denied cûverage on May 21,

2019, and have continued to refuse to pay for the covered damages to the Sayer Building.

       36.     Defendant Colony         and Defendant Farrelly's conduct, as      described

hereinabove, is part of said Defendants' general business practice as opposed to an

33o6srs9                                       I
    Case 2:20-cv-00040 Document 1-1 Filed 01/15/20 Page 9 of 11 PageID #: 15




isolated event and constitutes unfair claims settlement praciÍces under applicable

cCInsurner protection statutes. Specifically, as outlined above, Defendant Colony and

Defendant Farrelly violated multiple provisions of the Unfair Trade Practices Act during the

handling of the subject claim such that it ís evident that said violations represent their

general business practice as opposed to an isolated event" ln addition, the Plaintiff Sayer

anticipates that additionalevídence of Defendant Colony and Defendant Farrelly's general

business practíces can be obtained from other persons or entities that have had dealings

with them through discovery.

           37.   As a direct and proximate result of Defendant Colony and Defendant
Farrelly's violations of applicable consumer protection statutes, Plaintiff Sayer has suffered

annoyance, inconvenience, and aggravation and has be.en forced to incur attorneys fees

and costs associated with pursuing its claims and the present action in order to recover the

insurance proceeds owed to it by Defendant Colony.

           38.   Followíng receipt of notífication of the claims of Plaintiff Sayer, Defendant

Colony and Defendant Farrelly acted maliciously and intentionally, determined to delay and

deny payment of the claims, in violation of applicable consumer protectíon statutes. ln

particular, the Defendants ignored the findings of their own expert, set forth in the Fecke

Reporl, and denied coverage even though they knew there wâs no reasonable basis for

doing so under the policy language quoted in their May 21, 2019 denial letter.

           39.   At alltimes relevant herein, Defendant Colony and Defendant Farrelly have

acted with the deliberate, wilful and malicious intent to injure and damage Plaintíff Sayer,

in violation of applicable consumer protection statutes, all of which has proximately caused




33065/89                                       I
   Case 2:20-cv-00040 Document 1-1 Filed 01/15/20 Page 10 of 11 PageID #: 16




continuing economic ând non-êconorn¡c darnages to Plaintiff Sayer, and which warants

and commands an award of punitive darnages,

           40.      This Court has jurisdiction over this action against Defendant Colony and

Defendant Far:relly for their violation of West Virginia's consumer protection statutes, and

Plaintiff Sayer is entitled to an award of damages for its legalfees and costs, net economic

loses, and punìtìve damages pursuant to said çause of action.

                                   Count lV - Punitive Damages

           41   .   Plaintiff Sayer hereby incor,porates each and every allegation contained within

Paragraphs 1 through 40 of this Complaint, as part of Count lV of this Complaint.

           42,      From their initial notification of the subject claims, þefendant tolony and

Defendant Farrelly acted wilfully, intentio-nally andlor maliciously, predetermined to'delay

and deny payment of applicabfe þenefits due and owing to Sayer. ln particular, the

Defendants ignored the findings of their own expert, set forth in the Fecke Report, and

denied coverage even though they knew there was no reasonable basis for doing so

under the policy language quoted in their denial letter.

           43.      At alltimes relevant herein, Þefendant Colony and Defendant Farrelly acted

with the deliberate and malicious intent to injure and damage Plaintiff Sayer, in violation

of Defendant tolony's duties and obligatisns underthe Colony Policy and the Defendants'

duties under the Unfair Trade Practices Act, as described hereinabove, all of which has

proximately caused continuing economic and non-economic damages to Plaintiff Sayer,

and all of which warants and comrnands an award of punitive damages against Defendant

Colony and Defendant Farrelly.



33085r89                                           10
   Case 2:20-cv-00040 Document 1-1 Filed 01/15/20 Page 11 of 11 PageID #: 17




           WþIEREFORE, the Plaintiff Sayer demands judgment against the Defendants as

follows:

           aj    Compensatory damages from Defendant Colo,ny for the insurance benefits
                 owed to Plaintiff under the Colony Policy forthe damages to and losc of the
                 Sayer Building;

           b)    Compensatory damages in an amount in excess of this Court's jurisdictional
                 limits, as proven by the evidence at trial, in connectÍon with the attorneys
                 fees and costs and net economic losses of the Plaintiff Sayer,. sustained as
                 a result of the actions of Defendant Çolony and Defendant Farrelly;

           c)    Pre-judgment and post-judgrnent interest, costs and attorney's fêes; and

           d)    Punitive damages against Defendant Colony and Defendant Farrelly in an
                 amount to be determined bY the Jury.

           PLAINTIFF DEMANÐS        A   TRIAL BY JURY ON ALL COUNTS OF THIS

COMPLÄINÏ

                                                    SAYER BROTHERS, INC,

                                                    By counsel




Brent K.        (wvsB #2a22)
Ernest G. Hentschel, ll (WVSB #6066)
Kesner & Kesner, PLLÛ
P. O. Box 2587
Charleston, WV 25329

and

Robert V. Berthold, Jr. (WVSB #3?6)
Robert V. Berthold, lll (WVSB #11005)
Berthold Law Firm, PLLC
2û8 Capitol Street
P. O. Box 3508
Charleston, WV 25335
Counsel for PlaÍntiff


33085189                                       11
